In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-083 CR

____________________


LLOYD FORREST LOWE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CR-25624




MEMORANDUM OPINION 
	We have before the Court an appeal by Lloyd Forrest Lowe from a sentence
pronounced January 24, 2006, and the appellant's motion for extension of time to file notice
of appeal, filed May 4, 2006.  The motion for extension of time is DENIED, as the motion
was not filed within the time permitted under the rules of appellate procedure.  Tex. R. App.
P. 26.3(b).  The notice of appeal was filed with the trial court on February 24, 2006, more
than thirty days from the date sentence was imposed in open court.  The Court finds the
notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996). 
Appellant has not obtained an out-of-time appeal from the Court of Criminal Appeals.  The
Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the appeal is
dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								____________________________
									HOLLIS HORTON
										Justice


Opinion Delivered May 17, 2006 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.